DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed October 19, 2021, with respect to the prior art of Okuda et al (US 6,805, 769) not teaching cyclical dispensing as recited in claims 1-11 have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn.  The remark that the reference of Clark et al (US 2019/0295846) is not available as prior art due to the statement under 35 USC 102(b)(2)c has been reviewed and thus the previously recited prior art rejections using Clark et al has been withdrawn.
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 was amended to recite that the controller is programmable configured to control a time duration for each dispense cycle. Claim 1 also recites that first and second chemical solutions chemically modify the layers of the substrate. The workpiece or substrate worked upon is not structurally part of the apparatus, nor are the layers thereupon and thus the limitations relative the substrate/layers are interpreted as a matter of an intended use. Nevertheless the process fluids used in the prior ate will chemically and physically modify the layers. In such processes like CMP (chemical mechanical polishing) and chemical etching, chemicals, etchants, slurries are provided to chemical and physically change the layers and/or wafer to modify it. 

The new prior art of  Bajaj et al (US 2014/0199840) was introduced to teach cyclically dispensing of processing fluids as recited in claim 1 and the chemical supply system and chemical injection manifold as recited in claims 1 and 12.
The prior art of Sotoku et al (US 2018/0090352) was introduced and teaches a multichamber system where there are dry processing units (2D), wet processing units (2W), a transfer module (transfer robots IR, CR, SH), and an isolation pas through module 32, 33. See Fig. 1A

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Chemical supply system as recited in claims 1-22
Dry etching tool as recited in claims 12-22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Chemical supply system is recited as element 702 can include reservoirs to hold the various liquid etch solutions and/or connected to chemical supply line inputs see [0067] of the original specification.
Dry etching tool is recited as element 752 in the original specification see [0070]. According to [0071] the dry etching tool can be chambers that implement such dry etch processes as plasma etching, reactive ion etching, chemical vapor etching, atomic layer etching.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a) (1) being anticipated by Bajaj et al (US 2014/0199840).
Regarding claim 1. A processing system to perform a wet etch process (CMP) on a substrate 101, comprising: a wet process chamber 100 configured to perform a wet chemical process; a substrate holder 120 within the wet process chamber, and configured to support a substrate; a chemical supply system (123, 118, 115, 114)  configured to supply a first chemical solution and a second chemical solution, the second chemical solution being different than the first chemical solution; a chemical injection manifold (distributor 112 combined with flow control mechanisms 115R, 115) fluidly coupled to the wet process chamber, and configured to cyclically dispense (interpreted as parallel and/or serial/consecutive/chronological dispensing) the first chemical solution and the second chemical solution; and a controller 138/238 programmably configured to control a time duration for each dispense cycle of the first chemical solution and the second chemical solution, wherein the controller is configured to, in each dispense cycle see abstract and [0008] – [0068] which disclose how the processing chemicals are dispensed using such terms as timed sequence, the order/duration in which the chemicals are 

Regarding claim 2. The processing system of claim 1, wherein the first chemical solution comprises an oxidizing agent.  See Bajaj et al teaches the use of an oxidizing solution in [0058], [0062] - [0064] and [0066].

Regarding claim 3. The processing system of claim 2, wherein the first chemical solution comprises an oxygen-saturated chemical solution.    See Bajaj et al teaches the use of an oxidizing solution in [0058], [0062] - [0064] and [0066]. DI water is specifically recited in [0062] of Bajaj et al.

Regarding claim 7. The processing system of claim 1, the chemical supply system is further arranged to supply a solvent rinse solution.  See rinsing liquid supply 123 as illustrated in Fig. 1A, 2A, 2B of Bajaj et al.



Regarding claim 9. The processing system of claim 1, wherein the controller is programmably configured to provide the cyclically dispense of the first chemical solution and the second chemical solution partially overlapping in time.  See that the controller 138/238 of Bajaj et al which control the distribution (timing, order, and duration) of the chemical solutions see [0047] – [0066]. In [0048] Bajaj et al specifically describes a computer in [0048] which is known to be programmably configured to perform the recited steps.

Regarding claim 10. The processing system of claim 1, wherein the controller is programmably configured to provide the cyclically dispense of the first chemical solution and the second chemical solution in a manner not overlapping in time.  See that the controller 138/238 of Bajaj et al which control the distribution (timing, order, and duration) of the chemical solutions see [0047] – [0066]. In [0048] Bajaj et al specifically describes a computer in [0048] which is known to be programmably configured to perform the recited steps.

Regarding claim 11. The processing system of claim 1, wherein the first chemical solution includes a complexing agent and the second chemical solution comprises water.   See complexing agent is recited in [0059], [0062], [0064] of Bajaj et al and water (DIW) is recited in [0058] of Bajaj et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoku et al (US 2018/0090352) in view of Bajaj et al (US 2014/0199840)
Regarding claim 12. A platform for etching a substrate having polycrystalline material, comprising: a dry etching tool for etching the polycrystalline material; a wet etching tool for etching the polycrystalline material, wherein the wet etching tool is arranged to supply a first chemical solution and a second chemical solution onto the substrate within a wet process chamber, the second chemical solution being different than the first chemical solution, wherein the first chemical solution is selected to chemically modify a surface of the substrate to create a chemically modified layer and wherein the second chemical solution is selected to remove the chemically modified layer;  25181101USO3 The prior art of Sotoku et al teaches a multichamber system where there are dry processing units (2D), wet processing units (2W), a transfer module (transfer robots IR, CR, SH), and an isolation pas through module 32, 33. See Fig. 1A. Control system (controller 3) where the order of which modules the wafer is transported to according to the desired product result. See Fig. 1A


The prior art of Sotoku et al fails to specifically teach a chemical supply system and chemical injection manifold as recited.

The prior art of Bajaj et al was discussed above.



Regarding claim 13: The platform of claim 12, wherein the polycrystalline material is a transition metal.  This claim refers to the layer to be processed that is part of the substrate/workpiece worked upon. According to In re Otto, 312 F. 2d 937, 126 USPQ 458, 459 (CCPA 1963) it is noted that the material or article worked upon does not limit the apparatus claims.

Regarding claim 14: The platform of claim 12, the dry etching tool is configured to first etch the polycrystalline material to a first surface roughness value and the wet etching tool is configured to subsequently etch the polycrystalline material to a second surface roughness value, second surface roughness value being less than the first surface roughness value.  The order is which the wafer is processed is interpreted as a matter of an intended use. The apparatus of Sotoku et al is provided with a plurality of types of etching modules 2D which can be dry (plasma) etching and wet etching 2W. Transfer modules (transfer robots IR, CR, SH), are used to transport wafers to various etching modules. Control system (controller 3) see Fig. 1A where the order of which modules the wafer is transported to according to the desired product result. Note that when wafers are processed by a plurality of processes such as dry etch then wet etch, the surface roughness will decrease as more films/layers, and debris, etc. will be removed with each process. Thus, the apparatus of Sotoku et al ensures that the surface roughness decreases inherently with the plurality of processes on the wafer. This apparatus inherently ensures that the second surface roughness is less than the first surface roughness. 


 
Regarding claim 16: The platform of claim 15, wherein the first chemical solution comprises an oxidizing agent. The specific chemical solution provided in the apparatus is a matter of an intended use. The apparatus of Sotoku et al is inherently capable of providing a plethora of chemical solutions including an oxidizing agent. Recall that the prior art of Bajaj et al teaches the use of oxidizing agents in [0058], [0059], [0062] – [0064], [0066].

 Regarding claim 17: The platform of claim 16, wherein the wet etching tool is further arranged to supply a solvent rinse solution.  The specific chemical solution provided in the apparatus is a matter of an intended use. The apparatus of Sotoku et al is inherently capable of providing a plethora of chemical solutions including an oxidizing agent. Recall that the prior art of Bajaj et al teaches the use of oxidizing agents in [0058], [0059], [0062] – [0064], [0066].

Regarding claim 18:	The platform of claim 17, wherein the wet etching tool is configured to provide the solvent rinse solution following chemical modification of the surface, and preceding selective removal of the chemically modified layer.  The apparatus of Sotoku et al is provided with a plurality of types of etching modules 2D which can be dry (plasma) etching and wet etching 2W. Transfer modules (transfer robots IR, CR, SH), are used to transport wafers to various etching modules. Control system (controller 3) see Fig. 1A where the order of which modules the wafer is transported to according to the desired product result.The order is which the wafer is processed is interpreted as a matter of an intended use. 

Regarding claim 19: The platform of claim 12, wherein the platform is configured to maintain the substrate in a controlled environment without exposure to ambient conditions when the substrate is transferred from the dry etching tool to the wet etching tool.  See [0007] of Sotoku et al.
.


Claims 4, 5, 21, and 22 rejected under 35 U.S.C. 103 as being unpatentable over in view of Bajaj et al (US 2014/0199840) in view of Okuda et al (US 6,805,769)).
The teachings of Baja et al were discussed above.

The prior art of Bajaj fails to teach:

Regarding claim 4. The processing system of claim 3, wherein the first chemical solution comprises an oxygen-saturated chemical solution that includes oxygen dissolved in water, alcohol, or acetone.
The prior art of Okuda et al teaches a substrate processing apparatus.
The processing system of Okuda et al performs a wet etch process with a wet process chamber 1, a substrate holder (holding and rotating section 5), a chemical supply system (remover supplying section 7 and DIW supplying section 9) that provides a first and second chemical solution, a chemical injection manifold (nozzle 16), and a controller (controlling means 69, control means 70) that controls the duration of dispense cycle of the first and second chemical solution. Notice the DIW and remover are different chemicals/solutions. 
See Okuda et al lists the chemical solutions used in col. 3 line 42-col 4 line 9. In the recited sections of the prior art several oxidizing agents are listed to include water, alcohol (IPA), ozone in deionized water.

.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (US 2014/0199840) in view of Okuda et al (US 6,805,769) as applied to claims 4, 5, 21, and 22 above and in further view of Remba et al (US 5,374,328).

The teachings of Baja et al as modified by Okuda et al were discussed above.

The modification fails to teach the processing system of claim 5, wherein the complexing agent includes a citrate.  

The prior art of Remba et al teaches a method of fabricating a group III-V compound. The abstract recites that a complexing agent potassium citrate is used to process the wafer. The citrate is known to have the desired chemical and physical properties to modify the wafer as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Bajaj al with a citrate which is a known complexing agent to process the wafer as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Nakai et al (US 2019/0027383), Yamaguchi (US 2019/0148192), Otsuji (US 2019/0148192) all teach a wet etch processing system with a substrate holder, chemical supply system, a chemical injection manifold(nozzles and valves) that allow for cyclical dispensing 
Emoto (US 2016/0372320) teaches a wet etch processing system with a substrate holder, chemical supply system, a chemical injection manifold(nozzles 31, 32, 21, 24, 9 and valves 39. 40, 55, 56, 23, 26, 58) that allow for cyclical dispensing (interpreted as parallel and/or serial/consecutive/chronological dispensing) of the first and second chemical solution and controller 3. See [0086] and [0181] which teaches the use of alcohol and acetone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716